IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 

        NO. 74,432         



EX PARTE RICKY DALE HARMON, Applicant




 

ON APPLICATION FOR A WRIT OF HABEAS CORPUS 

                                 FROM DALLAS COUNTY                         

 Per curiam.  Womack, J., dissents.
O P I N I O N

 This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of aggravated sexual assault and punishment,
enhanced by a prior conviction, was assessed at thirty years imprisonment.  This conviction
was affirmed, Harmon v. State, No. 07-94-107-CR (Tex.App. - Amarillo, delivered April 5,
1996, no pet.). 
	Applicant contends that he is actually innocent, as demonstrated by the complainant's
affidavit that her trial testimony was false and was prompted by her natural father's sister, and
that Applicant never sexually assaulted her.  The trial court has conducted a hearing and
entered findings that the complainant's recantation is credible, and recommends that relief be
granted.  Applicant is entitled to relief.
	Relief is granted.  The judgment in cause number F94-00256-W in the 363rd Judicial
District Court of Dallas County is set aside, and Applicant is remanded to the trial court to
answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
institutional and pardons and paroles divisions.
DELIVERED:  September 25, 2002
PUBLISH